Based on information first disclosed in the petition for rehearing and response, Judge Frank J. Magill has concluded that he must withdraw from the panel and recuse himself in this matter. The panel’s opinion and judgment of December 28, 1994, are hereby vacated. The pending petition for rehearing and suggestion for rehearing en banc are mooted by this action.
The panel has directed the Clerk of Court to randomly select a judge to replace Judge Magill, and the Clerk has selected Judge Pasco M. Bowman. The ease will now be submitted to the panel.
In the event the panel determines that oral argument or additional briefing are necessary, the clerk’s office will notify counsel.